DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, lines 1-2, it is believed that “according to claim 1” should be deleted.
Due to the above mentioned indefiniteness, claim 7 is being treated as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (2014/0238796) in view of Shigeki et al. (JP 4402449 B2) and further in view of Foster (3,540,683).
Re: claim 1, Yamashita shows a shock absorber, as in the present invention, comprising:
a cylinder 4 which is filled with a working fluid;
a piston 9 which is slidably fitted into the cylinder and divides the inside of the cylinder into two chambers of one side chamber 11 and the other side chamber 12;
a piston rod 8 which is connected to the piston and extends to the outside of the cylinder;
a first passage 50a through which the working fluid flows from the one side chamber inside the cylinder when the piston moves in one direction;
a second passage 122 which communicates with one side chamber of the two chambers;
a damping force generation mechanism 71a which is provided in the first passage and generates a damping force;
a communication hole 56 which is provided with at least a part of a passage of the second passage and is formed in the piston rod communicating with at least one side chamber;
a housing 85 which has a passage of at least a part of the second passage formed therein;

an elastic body 88, 89 which is provided between the free piston and the housing.
Yamashita is silent of the material of the free piston.  Shigeki is cited to teach a free piston 11 made of resin material.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed resin as the material for the free piston of Yamashita, as taught by Shigeki, in order to provide a light weight and durable free piston.
Yamashita also lacks an arc shape bottom for the free piston, Foster shows the free piston 35 with an arc shape bottom.  It would have been further obvious to one of ordinary skill in the art at the time of filing to have further modified the free piston of Yamashita to comprise an arc shape bottom such as taught by Foster; since it is well known that an arc shape can withstand high pressures and pressure differentials and would be suitable for use in these situations.
Re: claim 3, Yamashita shows the free piston 87 has a cylindrical shape in which an annular convex portion 110 is formed on an outer periphery of the free piston and the bottom portion is formed inside the free piston on the side of the second chamber having a higher pressure than the annular convex portion during the contraction stroke in the axial direction, 

Wherein the free piston is provided with a through-hole 119 for communicating a gap between the annular elastic members with the first chamber having a high pressure during the extension stroke inside the free piston.
Re: claim 4, Yamashita shows the free piston 87 includes a protrusion portion 110 which protrudes from an outer peripheral side of the cylindrical portion and in which the elastic body 88 is provided between the protrusion portion and the housing.  Yamashita lacks a residual streak.  Shigeki shows a dividing mold in figures 4 and 5 to mold the resin free piston.  As modified by Shigeki, the resin free piston would comprise a residual streak, as claimed.
Re: claim 5, Yamashita shows a through-hole 119 which penetrates the cylindrical portion is formed at the position of the residual streak in the free piston, as modified.
Re: claim 6, Yamashita shows a method of manufacturing a shock absorber, as in the present invention, the shock absorber comprises:
a cylinder 4 which is filled with a working fluid;
a piston 9 which is slidably fitted into the cylinder and divides the inside of the cylinder into two chambers of one side chamber 11 and the other side chamber 12;
a piston rod 8 which is connected to the piston and extends to the outside of the cylinder;

a second passage 122 which communicates with one side chamber of the two chambers;
a damping force generation mechanism 71a which is provided in the first passage and generates a damping force;
a communication hole 56 which is provided with at least a part of a passage of the second passage and is formed in the piston rod communicating with at least one side chamber;
a housing 85 which has a passage of at least a part of the second passage formed therein;
a bottomed cylindrical free piston 87 which is movably provided inside the housing, defines the second passage into an upstream side and a downstream side of a flow of the working fluid when the piston moves in one direction, and includes a cylindrical portion 108 and a bottom portion 109; and
an elastic body 88, 89 which is provided between the free piston and the housing.
Yamashita is silent of the material of the free piston.  Shigeki is cited to teach a free piston 11 made of resin material.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed resin as the material for the free piston of Yamashita, as taught by Shigeki, in order to provide a light weight and durable free piston.

Yamashita shows the free piston 87 includes a protrusion portion 110 which protrudes from an outer peripheral side of the cylindrical portion and in which the elastic body 88 is provided between the protrusion portion and the housing.  Yamashita lacks a residual streak.  Shigeki shows a dividing mold in figures 4 and 5 to mold the resin free piston.  As modified by Shigeki, the resin free piston would comprise a residual streak, as claimed.
Yamashita’s method comprising the steps of:
selecting the free piston 87 that is used for manufacturing from a plurality of types of free pistons with the protrusion portions each having a different width for each type; and assembling the selected free piston into a housing, as shown in figure 2 of Yamashita.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (2014/0238796) in view of Shigeki et al. (JP 4402449 B2) in view of Foster (3,540,683) and further in view of Lee (3,991,863).
Re: claim 7, Yamashita shows a method of manufacturing a shock absorber, as in the present invention, the shock absorber comprises:
a cylinder 4 which is filled with a working fluid;

a piston rod 8 which is connected to the piston and extends to the outside of the cylinder;
a first passage 50a through which the working fluid flows from the one side chamber inside the cylinder when the piston moves in one direction;
a second passage 122 which communicates with one side chamber of the two chambers;
a damping force generation mechanism 71a which is provided in the first passage and generates a damping force;
a communication hole 56 which is provided with at least a part of a passage of the second passage and is formed in the piston rod communicating with at least one side chamber;
a housing 85 which has a passage of at least a part of the second passage formed therein;
a bottomed cylindrical free piston 87 which is movably provided inside the housing, defines the second passage into an upstream side and a downstream side of a flow of the working fluid when the piston moves in one direction, and includes a cylindrical portion 108 and a bottom portion 109; and
an elastic body 88, 89 which is provided between the free piston and the housing.
Yamashita is silent of the material of the free piston.  Shigeki is cited to teach a free piston 11 made of resin material.  It would have been obvious to one of ordinary 
Yamashita also lacks an arc shape bottom for the free piston, Foster shows the free piston 35 with an arc shape bottom.  It would have been further obvious to one of ordinary skill in the art at the time of filing to have further modified the free piston of Yamashita to comprise an arc shape bottom such as taught by Foster; since it is well known that an arc shape can withstand high pressures and pressure differentials and would be suitable for use in these situations.
Yamashita’s method comprising the steps of:
selecting the free piston 87 that is used for the manufacturing from a plurality of types of free pistons; and assembling the selected free piston into the housing, see figure 2.
Yamashita does not show a color indicator.  Lee is cited to teach the concept of providing different colors for an easy and quick visual indicator as shown in the color strips 138 of figure 7.  It would have been further obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Yamashita to comprise different colors such as taught by Lee in order to provide easy and quick visual indicators.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lun and Hartel are cited for arc shaped free pistons.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657